127 Ga. App. 541 (1972)
194 S.E.2d 257
DUKE
v.
STEED et al.
47625.
Court of Appeals of Georgia.
Argued November 7, 1972.
Decided November 14, 1972.
Neely, Freeman & Hawkins, Paul M. Hawkins, for appellant.
Tisinger & Tisinger, David H. Tisinger, Ross & Finch, I. J. Parkerson, Malcolm P. Smith, Wiggins & Camp, William J. Wiggins, for appellees.
HALL, Presiding Judge.
One defendant in a negligence action appeals from the judgment. The sole issue on this appeal is the order of argument which was set by the court as follows: plaintiff's counsel No. 1; co-defendant's counsel No. 1; appellant's counsel; co-defendant's counsel No. 2; plaintiff's counsel No. 2. The court's ruling complies with all the limitations on its discretion in this matter. Plaintiff received opening and concluding arguments; no more than two counsel per side were permitted to argue; and only one was heard in conclusion. See Code § 24-3320. It was within the court's discretion to allow co-defendant's two counsel to argue before and after appellant's *542 Hines v. Donaldson, 193 Ga. 783 (20 SE2d 134); Gunnells v. Cotton States Mut. Ins. Co. 117 Ga. App. 123 (159 SE2d 730); Pealock v. Pealock, 227 Ga. 795 (183 SE2d 397).
Judgment affirmed. Pannell and Quillian, JJ., concur.